Citation Nr: 0213866	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-07 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to July 18, 1994, for 
an award of service connection for traumatic frozen left 
shoulder syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which awarded service connection for 
traumatic frozen left shoulder syndrome, effective from July 
18, 1994.


FINDINGS OF FACT

1.  In September 1970, the veteran filed a claim for service 
connection for a left shoulder disorder; that claim was 
denied by the RO in an unappealed decision, dated in November 
1970.

2.  On July 18, 1994, the RO received the veteran's request 
to reopen a claim for service connection for a left shoulder 
disorder.

3.  In an August 2000 rating decision, the RO awarded service 
connection for traumatic frozen left shoulder syndrome, rated 
as 20 percent disabling; the effective date for that award 
was listed as July 18, 1994.


CONCLUSION OF LAW

The requirements for entitlement to an effective date prior 
to July 18, 1994, for an award of service connection for 
traumatic frozen left shoulder syndrome, have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned an earlier effective date for his award of 
service connection for traumatic frozen left shoulder 
syndrome (hereafter, "left shoulder disability").  
Essentially, he claims that he first filed a claim for 
service connection for a left shoulder disability in 1970, 
and has been pursuing that claim ever since that time.  As 
such, he maintains that he is entitled to an effective date 
back to 1970.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially provides that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified in pertinent part at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear provisions consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

Although the RO did not explicitly consider the provisions of 
the VCAA in this appeal, the Board finds no prejudice to the 
veteran in proceeding with this appeal, as the requirements 
under the VCAA were essentially met.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is not 
prejudice to the appellant). 

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA would 
attempt to obtain.  38 U.S.C.A. § 5103; see Quartuccio v. 
Principi, 16 Vet. App.  183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  The 
VCAA also requires that VA make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In the present case, the 
veteran was awarded service connection for a left shoulder 
disability in an August 2000 rating decision.  He disagreed 
with the effective date assigned to his disability, and 
initiated this appeal.  In a September 2000 statement of the 
case (SOC) the RO informed the veteran of the laws and 
regulations governing effective dates for awards of service 
connection.  The veteran responded to that SOC with a 
statement on his VA Form 9 (received in September 2001), in 
which he referred to an earlier statement he submitted in 
July 2001.  On that statement he indicated that he had 
evidence that he wanted to submit at a hearing before a 
member of the Board.  He appeared at hearing in May 2002, and 
a copy of that hearing transcript is in the record.  At that 
hearing, the veteran presented arguments in favor of his 
claim.  He maintained that he first filed for service 
connection for a left shoulder disability in 1970, and that 
he had been pursuing his claim since that time.  

In addition to the foregoing, the Board notes that upon 
denial of his original claim for service connection in 
November 1970, the veteran was offered the opportunity to 
appeal that decision, but he failed to do so.  Following that 
decision, he did not initiate a claim to reopen his claim for 
service connection for a left shoulder disability until July 
1994.  Upon receipt of that claim, the RO assisted the 
veteran in obtaining VA and private treatment records.  The 
RO afforded the veteran a VA examination in January 1998, 
which contains a favorable opinion supporting his claim for 
service connection.  The veteran was also afforded a hearing 
at the RO in July 1995, as well as the more recent hearing in 
May 2002.  

The Board is unaware of any additional relevant evidence that 
should be obtained in this case prior to proceeding with 
appellate review, and the Board finds that the case is ready 
for disposition.  See 38 U.S.C.A. § 5103A.  Moreover, the 
Board emphasizes that the outcome of this appeal turns on a 
legal issue, rather than a factual determination, and that 
there would be no possible benefit to remanding this case to 
the RO for its consideration of the requirements of the VCAA 
in the first instance.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

A brief review of the history of this appeal is as follows.  
In September 1970, shortly after discharge from active 
service, the veteran filed a claim for service connection for 
a left shoulder disorder.  That claim was denied by the RO in 
a November 1970 rating decision, on the basis that a VA 
examination was negative for any evidence of a current left 
shoulder disorder.  The veteran was notified of that decision 
by VA letter dated that same month, which included 
information regarding his right to appeal.  The veteran did 
not initiate an appeal as to the November 1970 rating 
decision, and that decision became final.  38 U.S.C.A. 
§ 7105.  

On July 18, 1994, the veteran submitted a request to reopen a 
claim for service connection for a nervous condition.  He 
acknowledged that he had a claim for a left shoulder injury 
denied back in the early 1970's.  In an August 2000 rating 
decision, the RO awarded service connection for a left 
shoulder disability, and assigned a 20 percent disability 
rating.  The effective date for the award was listed as July 
18, 1994, which was the date of the veteran's request to 
reopen his claim for service connection.  The veteran 
disagreed with that effective date, and initiated this 
appeal.  

In May 2002, the veteran appeared at a hearing before the 
undersigned, and presented testimony in support of his claim 
for an earlier effective date.  The veteran claimed that the 
effective date should be in 1970, as that is when he first 
initiated a claim for service connection.  

According to VA law, except as otherwise provided, the 
effective date of an award of compensation based on an 
original claim or a claim reopened after a final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim, or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If new and material evidence 
was received after a final disallowance, the effective date 
will be  the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

In the present case, as noted earlier, the veteran's claim 
for service connection for a left shoulder disability was 
denied by the RO in a November 1970 rating decision, which 
was not appealed and became final.  The finality of the 
November 1970 rating decision precludes consideration of an 
effective date of the award of service connection prior to 
the date of that rating decision.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  Subsequent to the November 1970 
rating decision, the veteran did not file a new claim for 
service connection for a left shoulder disability until July 
1994.  As such, the RO properly assigned an effective date of 
July 18, 1994 for the award of service connection for a left 
shoulder disability, based on the date of receipt of the 
veteran's claim.

The Board acknowledges the veteran's arguments that he began 
pursuing a claim for service connection for a left shoulder 
disability in 1970, and as such, should be awarded an 
effective date back to 1970.  Moreover, the Board 
acknowledges the veteran's arguments that the RO recently 
awarded service connection for his left shoulder disability 
based on a receipt of some records from the National 
Personnel Records Center (NPRC).  However, the Board has 
reviewed the entire claims file, which reveals that the 
veteran was denied service connection in November 1970 
because of an absence of any medical evidence of a current 
disability.  Additionally, while further records may have 
been received from the NPRC in 1999, this was not the only 
reason for awarding his claim.  Rather, the August 2000 
rating decision was based in part on a VA examiner's opinion 
in a January 1998 VA examination report, which links the 
veteran's current left shoulder disability to an incident of 
his active service.  

In short, the Board finds that in accordance with the laws 
and regulations cited above, July 18, 1994 is the proper 
effective date for an award of service connection for a left 
shoulder disability, and there is simply no legal basis for 
awarding an effective date prior to July 18, 1994.  See 
Sabonis, 6 Vet. App. 426 (where the law is dispositive, the 
claim should be denied on the basis of the absence of legal 
merit).  As such, the appeal is denied.


ORDER

The requirements for assigning an effective date prior to 
July 18, 1994, for an award of service connection for 
traumatic frozen left shoulder syndrome, have not been met, 
and the appeal is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

